DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/06/2019, 03/18/2020, 07/29/2020, 02/25/2021 is/are being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LEADING EDGE HYBRID CAVITIES FOR AIRFOILS OF GAS TURBINE ENGINE. The instant change would be invoked due to the nature of the instant case being a divisional application and the parent application 15/368,737 containing the airfoil cores.


Drawings
The drawings are objected to because
Fig9
Reference character 168 is missing in the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 6 “the leading edge hybrid skin core cavity includes one or more internal convective heat transfer augmentation features.”
Claim 7 “wherein the internal convective heat transfer augmentation features include at least one of trip strips, turbulators, pin fins, or pedestals.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
“and/or” will be read as “or”, unless otherwise stated
“height” and “width” in the context of the height-to-width ratio, will be read as explicitly defined in Para72
“hybrid” as explicitly defined in Para72


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“convective heat transfer augmentation features” first recited in claim 6.
Corresponding structure:
“the internal convective heat transfer augmentation features include at least one of trip strips, turbulators, pin fins, or pedestals.” as informed by Para12 and Claim 7
“convective features” recited in claim 20 is read as an informal antecedent recitation referencing “convective heat transfer augmentation features”
Corresponding structure:
“the internal convective heat transfer augmentation features include at least one of trip strips, turbulators, pin fins, or pedestals.” as informed by Para12 and Claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L10 and L22-23 amend “the leading edge hybrid skin core cavity” in order to correct the clear typographical error
Claim 2
L3 amend “the tip region and defines” in order to improve clarity
Claim 7
L1-2 amend “the one or more internal convective heat transfer augmentation features” to provide the full formal antecedent basis indication from claim 6.
Claim 8
L1 amend “the forward radial flow core cavity” to provide the full formal antecedent basis indication
Claim 9
L1,2 amend “the forward radial flow core cavity” to provide the full formal antecedent basis indication
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L10-11 “a height-to-width ratio of about 0.8 or less” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the cited limitation required an unbounded range, as two of ordinary skill in the art would reasonably come to two different conclusions of the scope of the claimed range, and the language of the claim does not provide guidance to one of ordinary skill in the art on how to make such a determination, as the lower bound of the ratio has to be an unknown value that is greater than 0.0 as a cavity with a ratio of 0.0 would not have any internal volume and therefore fail to actually be a cavity.
L10-11 “about 0.8 or less” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “about”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
The office notes that Para144 attempts to provide one of ordinary skill in the art with guidance regarding the scope of “about”, however Para144 fails to raise to the level of an explicit definition for the term “about” as the guidance is merely “intended” and “for example” and therefor fails to explicitly set the metes and bounds of the term “about”.
Claim 8
L2 “generally parallel” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “generally”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Claim 9
L1 “The airfoil of claim 9” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the scope of the claim is unknown due to the instant claim depending upon itself.
For the purpose of applying art, the office will consider Claim 9 to depend upon Claim 1.
For the purpose of examination of antecedent basis of claim elements, the office will consider Claim 9 to depend upon Claim 1.
Claim 20
L1-2 “smooth internal walls” renders the claim indefinite, as the metes and bounds of the claim are unknown, as “smooth” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of smooth-ness is or is not within the scope of “smooth”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
The office notes that the second half of the claim recitation of “that do not contain internal convective features” is not considered to provide sufficient guidance to one of ordinary skill in the art as ““that do not contain internal convective features” is being read as an additional limitation in addition to “has smooth internal walls.”
The office notes that Para114 attempts to provide one of ordinary skill in the art with guidance regarding the scope of “smooth”, however Para114 fails to raise to the level of an explicit definition for the term “smooth” as Para114 merely recites the same language as present within Claim 20.
Claims dependent on a rejected claim are rejected based on dependency.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3
L1-3 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends as L1-3 is a repeat of Claim 1 L12,22-23 as read in light of the clear typographical error
Claim 9
L1 “The airfoil of claim 9” is in improper dependent form for failing to contain a reference to a claim previously set forth.
For the purpose of applying art, the office will consider Claim 9 to depend upon Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 14-15, 17-20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh (WO 2015/195086).
Claim 1
Marsh discloses:
“An airfoil (best seen Fig1, airfoil 10) for a gas turbine engine (intended use. Claim 1), the airfoil comprising: 
an airfoil body (best seen Fig1/2) having a leading edge (leading edge 18), a trailing edge (trailing edge 36), a root region (root near label 44 in Fig1), and a tip region (tip near label 40 in Fig1), wherein a direction from the root region to the tip region is a radial direction and a direction from the leading edge to the trailing edge is an axial direction (best seen Fig1/2); 
a leading edge hybrid skin core cavity formed within the airfoil body (see annotated Fig4) and defining a cooling flow path extending from a root region to a tip region of the airfoil proximate the leading edge of the airfoil (Fig3 shows all cooling cavities extending in the radial direction between the root and tip); 
a plurality of cooling cavities formed within the airfoil body formed between the leading edge hybrid skin core cavity and the trailing edge of the airfoil body (best seen Fig2/4, plurality of cavities are arranged axially between the leading edge cavity and the trailing edge), 
wherein the leading edge hybrid skin core has a height-to-width ratio of about 0.8 or less (see annotated Fig4, although not explicit, a full and fair reading of Fig4 would lead a skilled artisan to appreciate that the leading edge cavity has a height-to-width ratio of less than 0.8), 
wherein the plurality of cooling cavities comprise: 
at least one pressure side hybrid skin core cavity located within the airfoil body on a pressure side relative to the leading edge hybrid skin core cavity (see annotated Fig4); 
a suction side hybrid skin core cavity spaced apart from the at least one pressure side hybrid skin core cavity and located within the airfoil body on a suction side relative to the leading edge hybrid skin core cavity (see annotated Fig4); 
wherein the leading edge hybrid skin core cavity is circumferentially located between the at least one pressure side hybrid skin core cavity and the suction side hybrid skin core cavity (see annotated Fig4); and 
a forward radial flow cavity located axially behind the leading edge hybrid skin core and between the at least one pressure side hybrid skin core cavity and the suction side hybrid skin core cavity (see annotated Fig4).”

    PNG
    media_image1.png
    618
    763
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    570
    media_image2.png
    Greyscale

Claim 3
Marsh discloses: “The airfoil of claim 1, wherein the plurality of cooling cavities includes a forward radial flow cavity located axially behind the leading edge hybrid skin core cavity (see annotated Fig4).”
Claim 4
Marsh discloses: “The airfoil of claim 3, further comprising one or more resupply openings fluidly connecting the leading edge hybrid skin core cavity and the forward radial flow cavity (Fig4, orifices 30).”
Claim 5
Marsh discloses: “The airfoil of claim 1, further comprising one or more fluid connections between the leading edge hybrid skin core cavity and at least one of the plurality of cooling cavities to form a fluid connection therebetween (Fig4, orifices 30).”
Claim 8
Marsh discloses: “The airfoil of claim 1, wherein the radial flow core cavity defines a flow cavity that is generally parallel to at least one of the at least one pressure side hybrid skin core cavity, the suction side hybrid skin core cavity, and the leading edge hybrid skin core cavity (best seen Fig2/3, leading edge cavity, suction side cavity, pressure side cavities, and forward flow cavity are all arranged radially parallel).”
Claim 14
Marsh discloses: “The airfoil of claim 1, further comprising a tip squealer pocket formed in the tip region of the airfoil body (best seen Fig1).”

    PNG
    media_image3.png
    38
    313
    media_image3.png
    Greyscale

Claim 15
The modified arrangement of Marsh by the teachings of Quach discloses: “The airfoil of claim 14, wherein the tip squealer pocket is radially recessed within the tip region of the airfoil body (best seen Fig1).”
Claim 17
Marsh discloses: “The airfoil of claim 1, wherein the at least one pressure side hybrid skin core cavity comprises a first pressure side hybrid skin core cavity and a second pressure side hybrid skin core cavity, wherein the first pressure side hybrid skin core cavity is located between the leading edge hybrid skin core cavity and the second pressure side hybrid skin core cavity (see annotated Fig4).”

    PNG
    media_image4.png
    618
    696
    media_image4.png
    Greyscale

Claim 18
Marsh discloses: “The airfoil of claim 17, wherein the first pressure side hybrid skin core cavity and the second pressure side hybrid skin core cavity are spaced apart from each other proximate the tip region of the airfoil body (see annotated Fig4 and Fig1, each pressure side cavity are mutually spaced apart within the airfoil as seen by the section cut indicated in Fig1).”
Claim 19
Marsh discloses: “The airfoil of claim 17, wherein the first pressure side hybrid skin core cavity and the second pressure side hybrid skin core cavity are joined together proximate the root region of the airfoil body (best seen Fig1-3, first and second pressure side cavities are fluidly joined together in the root via flow from F1).”
Claim 20
Marsh discloses: “The airfoil of claim 1, wherein the forward radial flow cavity has smooth internal walls that do not contain internal convective features (best seen Fig4, no internal convective heat features).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, as best understood in light of the objections and 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (WO 2015/195086) in view of Nilsson (US 2014/0219788).
Claim 2
Marsh discloses: “The airfoil of claim 1, wherein the leading edge hybrid skin core cavity has an arcuate geometry that matches a contour of the leading edge of the airfoil body (see Fig4) that extends from the root region to the tip region …”
Marsh is silent to the wall thickness of the airfoil in the leading edge region having a constant thickness.
Nilsson teaches (Para14) that it is known in the art to have an approximately constant wall thickness of the airfoil perimeter, independent from structural support spacers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wall thickness of the airfoil perimeter of Marsh to have a constant wall thickness as such a modification would be a simple substitution of one known in the art wall thickness arrangement for another known in the art wall thickness arrangement, and such a modification would have  the reasonable expectation of successfully providing an airfoil with a constant wall thickness.

Claim 6-7, as best understood in light of the objections and 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (WO 2015/195086) in view of Propheter-Hinckley (US 8,757,974)
Claim 6
Marsh discloses the arrangement of claim 1.
Marsh is silent to the application of heat transfer augmentation features.
Propheter-Hinckley teaches (Abstract; Fig3/5-7, turbulators 64, trip strip 64a/b, bumps 64c) that the application of turbulators in the leading edge cooling cavity is known to provide the advantage of improved cooling airflow dwell time and improved thermal transfer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply turbulators to the leading edge cavity of Marsh as Propheter-Hinckley teaches that applying turbulators to the leading edge cavity provides the advantage of improved cooling airflow dwell time and improved thermal transfer, and such a modification has the reasonable expectation of successfully providing an airfoil with improved cooling in the leading edge cooling cavity.
Claim 7
The modified arrangement of Marsh by the teachings of Propheter-Hinckley discloses: “The airfoil of claim 6, wherein the internal convective heat transfer augmentation features include at least one of trip strips (Propheter-Hinckley: Fig3/5-7, trip strip 64a/b), turbulators (Propheter-Hinckley: Fig3/5-7, turbulators 64), pin fins, or pedestals (Propheter-Hinckley: Fig3/5-7, bumps 64c).”

Claim 9, as best understood in light of the objections and 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (WO 2015/195086) in view of Mongillo (US 7,665,968)
Claim 9
Marsh discloses the arrangement of claim 1.
Marsh is silent to the forward flow cavity having a tip flag.
Mongillo teaches (Fig 5, forward passage 48, flag passage 52) that it is a known in the art cooling passage arrangement to include an axial flag passage 52 to the forward passage 48 along the tip 30 of the airfoil in addition to radial exhaust apertures 76 into the tip pocket 60.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the forward flow cavity of Marsh to include an axial flag passage as taught by Mongillo, as such a modification would merely be combining known in the art cooling passage arrangements, and such a modification has the reasonable expectation of successfully providing a cooled airfoil with a forward flow cavity with an axial flag passage.

Claim 10-13, as best understood in light of the objections and 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (WO 2015/195086) in view of Quach (US 9,091,177)
Claim 10
Marsh discloses the arrangement of claim 1.
Marsh further discloses (P9L3-11) that the leading edge cavity has radial outlet cooling orifices in the tip 38. Further, Marsh visually discloses in Fig1 a tip squealer pocket with at least outlet cooling orifice near the end of lead line 50.
Marsh is silent to the application of a tip shelf.
Quach teaches (C7L18-38; best seen Fig3/4) that it is known to apply a squealer pocket 118 and a tip shelf 120 with cooling holes 112 in order to form pockets/regions of pooled cooling fluid that provides the benefit of more uniform cooling temperatures along the tip of the airfoil.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of Marsh to include a tip shelf in addition to the existing tip squealer pocket as Quach teaches that the application of both a squealer pocket and a tip shelf with cooling holes forms pockets/regions of pooled cooling fluid that provides the benefit of more uniform cooling temperatures along the tip of the airfoil, as such a modification has the reasonable expectation of successfully providing an airfoil with improved cooling properties at the tip.

    PNG
    media_image3.png
    38
    313
    media_image3.png
    Greyscale

Claim 11
The modified arrangement of Marsh by the teachings of Quach discloses: “The airfoil of claim 10, wherein the tip shelf is radially recessed within the tip region of the airfoil body (Quach: best seen Fig3/4, vertical walls 130).”
Claim 12
The modified arrangement of Marsh by the teachings of Quach discloses: “The airfoil of claim 10, wherein the tip shelf is spaced apart from the leading edge (Quach: best seen Fig3/4).”
Claim 13
The modified arrangement of Marsh by the teachings of Quach discloses: “The airfoil of claim 10, further comprising a plurality of cooling holes formed in the tip shelf (Quach: best seen Fig3/4, cooling outlets 122) and extending at least partially through the tip shelf and into an interior of the airfoil body (Quach: best seen Fig3/4, cooling outlets 122).”

Claim 16, as best understood in light of the objections and 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (WO 2015/195086) in view of Ammann (US 8,628,299)
Claim 16
Marsh discloses the arrangement of claim 14.
Marsh does not explicitly state if there is only a single cooling hole or a plurality of cooling holes within the tip squealer pocket.
Ammann teaches (best seen Fig3/4) that it is known to provide a plurality of cooling holes 90 within tip cavity 82 of an airfoil.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select an arrangement of cooling holes in the tip squealer pocket of Marsh, as Marsh does not explicitly state if there is only a single cooling hole or a plurality of cooling holes within the tip squealer pocket, and one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of Marsh, and Ammann teaches that it is a known in the art arrangement to provide a plurality of cooling holes within tip squealer cavity of an airfoil, and such a modification has a reasonable expectation of successfully providing a known in the art arrangement of an airfoil with cooling orifices within the tip squealer cavity.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0089207 from Marsh: US PGPub version of Marsh above.
US 8,070,442 to Liang: Fig1, similar cooling cavity arrangement to applicant
US 2015/0267557 from Pacchinetti: Fig3, similar cooling cavity arrangement to applicant
US 2017/0175544 from Smith: Fig3, similar cooling cavity arrangement to applicant

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745